In an action, inter alia, for specific performance of a contract for the sale of real property, the plaintiff appeals from an order of the Supreme Court, Queens County (Weiss, J.), dated May 13, 2005, which denied her mo*500tion for a preliminary injunction and granted the defendants’ cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the defendants established their prima facie entitlement to summary judgment dismissing the complaint by evidence showing that they properly cancelled the contract of sale in accordance with paragraph 14 of the rider to the contract (see W.W.W. Assoc. v Giancontieri, 77 NY2d 157, 163 [1990]; Nesdale v Banister, 18 AD3d 841 [2005]; Eckel v Francis, 5 AD3d 719, 722 [2004]; Palmieri v Higgins, 302 AD2d 374 [2003]; Gartner v Young-Hee Lowe, 299 AD2d 198 [2002]). In response, the plaintiff failed to show the existence of a triable issue of fact requiring denial of the motion for summary judgment (see Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). Florio, J.P., Santucci, Goldstein and Skelos, JJ., concur.